Title: To Thomas Jefferson from Albert Gallatin, 5 April 1804
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Dear Sir 
              Washington 5th April 1804
            
            I sincerely hope that you have, on your arrival, found Mrs. Eppes in a fair way of recovering. The weather and city have been gloomy enough since your departure; and Mrs G. is anxious that I should take her to New York. If I can possibly complete in time the business and arrangements resulting from the laws of last session, I will try to do it early enough to be back here when you shall return.
            Messrs. Duponceau, Barnwell & Lomax have been written to. Nothing new in this dept., beyond the mere routine of business.
            I enclose some very lengthy, though crude and ill arranged observations on Dr Stevens’s claim. Yet the argument drawn from his mission not being to the authorised Govt. of a foreign nation, appears to me conclusive to prove the impropriety of applying to that object, the monies appropd. for intercourse with foreign nations. And the more I have considered the case, the more have I been convinced that it was a claim Sui generis, a decision on which could affect no other; that none of a similar kind in all its parts had ever been admitted by mere executive authority, and that it seemed to be in a peculiar manner, one that wanted legislative sanction. He called on me last Sunday and I mentioned my opinion to him, he rather acquiesced except in that which related to the evidence of a contract. On that part of the subject I might have added some further observations.
            
            With sincere respect and attachment Your obedt. Servt.
            
              Albert Gallatin 
            
            
              Enclosed you will also find copies of all the papers in the Treasury which relate to Dr. Stevens’s claim.
            
          